Citation Nr: 1615590	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  10-12 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected bilateral pes planus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued the denial of the Veteran's claim for entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected bilateral pes planus.

In the Veteran's March 2010 substantive appeal, he requested a Board video-conference hearing before a Veterans Law Judge, which was scheduled for February 2012.  The Veteran did not appear for this scheduled hearing, provided no reason for his failure to appear, and did not request to reschedule the hearing.  Therefore, the Veteran's request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.704(e) (2015). 

In April 2014, the Board reopened and remanded the instant claim.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the instant claim and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

A bilateral knee condition is not shown to be causally or etiologically related to any disease, injury, or incident in service, was not caused or aggravated by a service-connected disability, and knee arthritis did not manifest within one year of the Veteran's discharge from service.


CONCLUSION OF LAW

The criteria for service connection, to include on a secondary basis, for a bilateral knee condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a March 2008 letter, sent prior to the initial unfavorable decision issued in August 2008, advised the Veteran that his claim for service connection for a bilateral knee disabity had been previously denied in March 1996 and November 2001 rating decisions.  He was further informed of the definition of new and material evidence and the evidence and information necessary to substantiate his underlying service connection claim.  Furthermore, he was informed of his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA treatment records, and SSA records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Veteran was afforded VA examinations in September 2009 and May 2014 in order to adjudicate his claim for service connection.  In this regard, the Board notes that the VA examiners offered etiological opinions as to the claimed disorder and based their conclusions on a review of the record, to include interviews with the Veteran and a full examination.  Moreover, the May 2014 examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinion proffered by the May 2014 VA examiner is sufficient to assist VA in deciding the claim for service connection and no further examination and/or opinion is necessary.

Based on the foregoing, the Board finds the AOJ has substantially complied with the April 2014 remand directives by obtaining the Veteran's SSA records and obtaining a VA etiological opinion in May 2014, as applicable to the instant claim, and, as such, that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Service Connection

Laws and Governing Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.                38 U.S.C.A. §§ 1101; 38 C.F.R. §§ 3.307, 3.309.   

In some cases, service connection may also be established under 38 C.F.R.              § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of      38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R.   § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Furthermore, service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995). 

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature." 

Lay evidence can also be sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

The Board must weigh any competent lay evidence and make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno.  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  Caluza, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Evidence

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim. 

The Veteran generally contends that his current bilateral knee disability was the result of his service.  Specifically, he contends that his bilateral knee disability is the direct result of service-connected pes planus.  In a May 2013 statement, he indicated that he experienced daily knee pain, and he believed it was the result of his foot condition.

Service treatment records are negative for diagnoses related to the Veteran's knees.  However, there were two instances where the Veteran reported pain in his left knee.  In a November 1990 note, the Veteran reported knee pain after running.  The examiner noted that the Veteran had full range of motion with pain, that there was no edema, no erythema, but that there was evidence of tenderness along the sides of the anterior patella and along the upper half of the anterior shin.  The Veteran reported no history of trauma.  In a January 1991 note, the Veteran again complained of knee pain with no reported injury.  The examiner noted full range of motion with tenderness at the patella.  The Veteran was medically discharged due to his bilateral pes planus.  The Veteran's June 1991 Medical Board Examination and Report reflected that the Veteran was physically "within normal limits except for both feet."

During a May 2001 VA examination for the Veteran's bilateral pes planus condition, the Veteran complained of knee pain.  He reported that previously his legs and feet hurt, but that it had developed into knee pain. 

The post-service treatment records from 2008 through 2013 reflect complaints of bilateral knee pain as well as the Veteran's reports that he believed that his pain was the result of his foot condition.  The Veteran continued to deny any history of trauma.  An October 2008 MRI revealed a "very small left knee effusion."  The radiologist noted that there was evidence of degeneration of both menisci, but that there was no evidence of any tears.  However the radiologist indicated that it appeared the anterior cruciate ligament appeared to be "partially torn."  In October 2008 a VA physician noted that "many patients with flat feet do not have knee pain.  Genetic components and anatomical features of the knee may enter into the equation to determine if someone is going to get knee pain as well as activity level and traumatic events."  A December 2011 record notes the Veteran had "normal knees," with no change since 2008. 

On September 2009 VA examination, the examiner diagnosed bilateral knee degenerative joint disease with mild functional limitation.  However, imaging showed no evidence of arthritis.  The Veteran reported that he never experienced any trauma to his knees, but that his pain had gotten progressively worse.  He believed it was related to his bilateral pes planus, and reported taking over-the-counter medication for the pain.  The examiner originally opined that the current knee condition was as least as likely as not "secondary to [his] condition of the knees in service," because the Veteran complained multiple times in service of knee pain and was medically discharged for his knees.  However, an addendum corrected a previously false assumption that the Veteran's medical discharge was related to his knees.  The examiner ultimately opined that the Veteran's knee condition was less likely as not caused by or the result of knee pain in service.  The examiner reasoned that the gap between the Veteran's last complaint of knee pain in service (in 1991) and the first report of such post-service (in 2008) mitigated against an etiological nexus.  While this opinion is probative as to the question of service connection, it does not address the Veteran's secondary theory of entitlement, and therefore is inadequate to that extent. 

During the May 2014 VA examination, the examiner diagnosed meniscal degeneration and patellofemoral syndrome.  However, X-rays and an MRI revealed no evidence of arthritis or patellar subluxation, showing only a small ACL ligament of unknown significance and meniscal degeneration with no tears.  The Veteran attributed his knee pain to his bilateral pes planus.  He reported knee pain since basic training and said he sought VA treatment for his knees in 2008.  After reviewing the record, the examiner opined that the Veteran's left knee pain is more likely than not due to chondromalacia patellae of the left knee.  She noted that an etiology for the right knee pain could not be made without resorting to speculation as "the MRI and x-rays are not consistent with a physical cause of pain."  The examiner determined that the only evidence supporting a right knee condition was subjective complaints of pain.  Although the Veteran complained of left knee pain in service, the examiner found no documentation of right knee pain or injury therein.  She also opined that the menisci degeneration revealed in the 2008 MRI was likely due to normal aging and not associated with pain as no tears were found.  She noted that the previously documented cyst was not the cause of the Veteran's pain as there was no pain at that location.  The examiner noted that he did not report knee pain until 2008, and that there is no medical evidence suggesting pes planus causes knee pain, and specifically found the Veteran's "service connected pes planus did not cause or aggravate [his] knee condition beyond its natural progression."  She explained that "[i]f [the Veteran's] feet were painful he would have walked and exercised less making knee injuries less likely than not due to pes plans."  Furthermore, she noted that the physical evidence does not support the Veteran's contentions because there is no degeneration of the knee joints and "weight shifting would not be sufficient to cause [the Veteran's] meniscal changes."  

Analysis

At the outset, the Board finds the evidence clearly shows the Veteran has a bilateral knee disability, and that he complained of knee pain in service.  

The Board notes that the Veteran does not have a "chronic" disease as defined in   38 C.F.R. § 3.309(a), such as arthritis.  While the September 2009 VA examiner diagnosed degenerative joint disease of the knees, there is no objective X-ray or MRI evidence in the clinical record to support such a diagnosis.  In addition, the May 2014 VA examination specifically noted that the Veteran did not have degenerative or traumatic arthritis.  Thus, service connection based on either the presumptive provisions of 38 U.S.C.A. § 1112 or continuity of knee symptomatology cannot be granted.  See Walker, supra.  However, the Board has considered whether such statements, as well as those placing the onset of his knee pain during service, is sufficient to support his claim on a direct basis. 

There is no evidence or allegation that the Veteran's bilateral knee disability is related directly to an event or injury in service.  Notably, he has only advanced a secondary theory of entitlement.  With the exception of two notations of complaints of knee pain, the STRs are silent for any complaints, treatment, or diagnoses related to knee disabilities.  The Board finds that the Veteran's medical board examination report (which noted no knee problems) is highly probative as to his condition at the time of his release from active duty, as it was generated with that specific purpose.  Although the Veteran has endorsed knee pain during service and knee problems since service, his statements concerning the onset and continuity of symptoms are inconsistent with other evidence of record, and therefore lack credibility.  See Caluza, supra.  Specifically, the earliest report of knee pain post-service was in 2001, approximately 10 years after his discharge.  In addition, he did not report knee pain to his treating physicians until 2008, despite numerous appointments and treatment sessions.  Notably, statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care."  Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997).

Ultimately, the Board finds the May 2014 VA examiner's negative opinion to be the most probative evidence of record pertaining to whether the Veteran's bilateral knee pain is related to his military service.  The examiner's opinion is predicated on an interview with the Veteran; a review of the record, to include his service treatment records and post-service treatment records; and a physical examination with diagnostic testing.  The opinion considered all of the pertinent evidence of record, to include lay statements, and provided a complete rationale citing to the supporting evidence and the relevant medical history.  Furthermore, the opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords the greatest probative weight to the May 2014 VA examiner's opinion; service connection for a bilateral knee disability as directly related to service is not warranted. 

The Veteran has alleged also that his bilateral knee disability was caused or aggravated by his service-connected pes planus.  However, his lay statement are not competent evidence of a nexus, as that is a medical question requiring specialized expertise.  Jandreau, 492 F.3d at 1377.  Moreover, he has offered only conclusory statements regarding the relationship between his bilateral knee disability and his service-connected bilateral pes planus.  In a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  In contrast, the May 2014 VA examiner took into consideration all the relevant facts in providing a negative opinion, to include the Veteran's lay statements regarding the onset of symptomatology.  Thus, and particularly considering the examiner's greater medical training and expertise and the persuasive explanation with complete rationale, that opinion is more probative.  See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999). 
Therefore, service connection for a bilateral knee disability as secondary to the Veteran's service-connected bilateral pes planus is also not warranted.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a bilateral knee disability.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a bilateral knee disability is denied.



____________________________________________
WAYNE A. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


